IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 51 MM 2016
                                               :
                     Respondent                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
DARRIN GOINS,                                  :
                                               :
                     Petitioner                :


                                          ORDER



PER CURIAM

       AND NOW, this 20th day of June, 2016, the Application to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED, WITHOUT PREJUDICE to Petitioner’s

right to seek similar relief through the Post Conviction Relief Act.